PER CURIAM.
The conviction appealed from is affirmed in all respects.
While we find no error demonstrated in the trial court’s resorting to use of the habitual offender statute in sentencing appellant, that statute cannot be used as a basis for departure from the sentence authorized by the sentencing guidelines. Whitehead v. State, 498 So.2d 863 (Fla.1986). Furthermore, the trial court failed to set forth in writing its grounds for departure from the guidelines.
Accordingly, the sentence is reversed and the cause is remanded to the trial court for resentencing according to law.
HERSEY, C.J., and DOWNEY and GUNTHER, JJ., concur.